Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they are black and white photographs and/or grayscale drawings.  Black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. Photographs or photomicrograph printed on sensitized paper are acceptable as drawings, in lieu of India ink drawings, as are photographic images submitted via EFS-Web, to illustrate inventions which are incapable of being accurately or adequately depicted by India ink drawings, e.g., electrophoresis gels, blots, (e.g., immunological, western, Southern, and northern), autoradiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, metallurgical microstructures, textile fabrics, grain structures and, in a design patent application, ornamental effects. The photographs or photomicrographs must show the invention more clearly than they can be done by India ink drawings and otherwise comply with the rules concerning such drawings.  Black and white photographs submitted in lieu of ink drawings must comply with 37 CFR 1.84(b). There is no requirement for a petition or petition fee, and only one set of photographs is required. See 37 CFR 1.84(b)(1).  To be acceptable, such photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. If several photographs are used to make one sheet of drawings, the photographs must be contained on a single sheet.
On rare occasions, color drawings may be necessary as the only practical medium by which to disclose the subject matter sought to be patented in a utility patent application. The color drawings must be of sufficient quality such that all details in the drawings are reproducible in black and white in the printed patent.  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The “first removable ornamentation”, in claim 14 and appears to be the same as “a decorative member” as recited in claim 11.  For example, the decorative element (e.g. flower, butterfly, etc.) is a removable element which attached to the textured upper surface (902) of the substrate (900).  Therefore, claims 14-15 are unclear and indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7,9,11-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0317617 (Rendon).
Regarding claims 1-7 and 9, Rendon discloses an interchangeable ornamentation affixer substrate (e.g. see figure 2C,2D) comprising: 
a textured upper surface (upper surface of fastener 200); 
a textured lower surface (lower surface of fastener 200); 
a middle section (200) located between the textured upper surface and textured lower surface; 
a textured first affixment arm which is pliable (left strap 250); 
a textured second affixment arm which is pliable (right strap 250); 
wherein the first affixment arm and the second affixment arm are attached to the ornamentation affixer substrate at the middle section of the ornamentation affixer substrate (see figure 2C); wherein at least the upper surface, lower surface, first affixment arm and second affixment arm are configured for matingly and removable attachment to one another via textured surfaces (see figure 2C).  
Regarding claims 2-3, the textured upper and lower surfaces comprising a surface adhesive (Velcro: hook and loop) including different surface adhesives (one being hook and the other loop); see at least paragraph 0037, lines 6-13. 
Regarding claims 4-5, Rendon teaches a removable ornamentation (e.g. 260,270) wherein the first removable ornamentation is removed and replaced with a second removable ornamentation (at least see the last paragraph of paragraph 0041 and claim 6).
Regarding claim 6, the substrate is attached to a footwear as shown in multiple embodiments of the invention.
Regarding claim 9, the arms (250) at least have a surface adhesive (210 which has one of hook and loop fastener).
Regarding claims 11-17 and 19, Rendon discloses a removable ornamentation system (e.g. see figures 2C,2D) comprising: 
a decorative member (260,270); 
an ornamentation fastener further comprising; 
a textured upper surface (upper surface of 200); 
a textured lower surface (lower surface of 200); 
a middle section (200) located between the textured upper surface and textured lower surface; 
at least one affixment arm which is pliable (250); 
wherein the at least one affixment arm is attached to the ornamentation affixer substrate at the middle section of the ornamentation affixer substrate; wherein at least the upper surface, lower surface, and the at least one affixment arm are configured for matingly and removable attachment to one another via textured surfaces (see figure 2C); and 
the decorative member oppositely facing the ornamentation fastener, the ornamentation fastener configured to matingly and removably attach to an ornamentation fastener substrate (see figures 2C,2D).  
Regarding claims 12-13, the textured upper and lower surfaces comprising a surface adhesive (Velcro: hook and loop) including different surface adhesives (one being hook and the other loop); see at least paragraph 0037, lines 6-13. 
Regarding claims 14-15, Rendon teaches a removable ornamentation (e.g. 260,270) wherein the first removable ornamentation is removed and replaced with a second removable ornamentation (at least see the last paragraph of paragraph 0041 and claim 6).
Regarding claim 16, the substrate is attached to a footwear as shown in multiple embodiments of the invention.
Regarding claim 19, the arms (250) at least have a surface adhesive (210 which has one of hook and loop fastener).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8,10,18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rendon ‘617 in view of US 8082683 (Munch).
Much teaches the decorative member (230,2450 is attached to the sandal/footwear by a fastener (200; see figures 2C-2D) which has the textured first affixment arm (fastener has a strap length which represent an arm of the fastener) configured to have an upper arm surface and lower arm surface wherein at least one of the upper arm surface and lower arm surface comprise a surface adhesive (both surfaces of fastener have an opposing hook and loop structure so as to removably attach and detach from one another); see figure 2F.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each or one of the arms of the system as taught by Rendon with at least one of the upper arm surface and lower arm surface comprise a surface adhesive (hook and loop) so as to removably attach and detach from one another, as taught by Munch, to facilitate attaching to sandals with different strap sizes.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556